                Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 1 of 13



1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                    FOR THE WESTERN DISTRICT OF WASHINGTON
10

11
     SKYCORP LTD,                                  Case No.:
12

13
                    Plaintiff,

14   vs.                                           COMPLAINT
15
     KING COUNTY, a municipal subdivision
16   of State of Washington,

17                  Defendant.

18
           Comes now, Richard M. Stephens and Stephens & Klinge LLP, Attorneys at
19
     Law, on behalf of Plaintiff SkyCorp Ltd. hereinafter “Plaintiff” or “SkyCorp” and
20

21   alleges as follows:

22                                        INTRODUCTION
23
           1. King County asserts that it can control and prohibit the disposal of
24
     construction and demolition debris beyond King County’s jurisdictional borders.
25

26   Yet, King County has no authority to regulate activities in other counties or

27   other states. Its decision to do so violates the interstate commerce clause and
28
     COMPLAINT - 1                                                   STEPHENS & KLINGE LLP
                                                               601 – 108TH Avenue NE, Suite 1900
                                                                             Bellevue, WA 98004
                                                                                   425-453-6206
                 Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 2 of 13



1    due process clause of the federal constitution, the state constitutional limits on
2
     local governmental authority to regulate within their local jurisdiction and the
3
     privileges and immunities clause of the Washington constitution. SkyCorp seeks
4

5    declaratory and injunctive relief that King County cannot exercise its regulatory

6    power beyond its territorial limits.
7
                                   JURISDICTION AND VENUE
8
        2.       This action arises under the dormant Commerce Clause of Article I,
9

10   Section 8, clause 3 of the United States Constitution and 42 U.S.C. § 1983 in

11   relation to Defendant’s deprivation of Plaintiff’s constitutional rights.
12
     Accordingly, this Court has federal question jurisdiction pursuant to 28 U.S.C.
13
     §§ 1331 and 1343. This Court has supplemental jurisdiction over the claims
14

15   asserting violations of the Washington Constitution pursuant to 28 U.S.C. §

16   1367(a). This Court has authority to award the requested declaratory relief
17
     pursuant to 28 U.S.C. § 2201; the requested injunctive relief pursuant to 28
18
     U.S.C. § 1343(a); and attorney’s fees.
19

20      3.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1) and

21   (2), because Defendant King County is located within this district and a
22
     substantial part of the events giving rise to Plaintiff’s claims occurred in this
23
     district.
24

25

26

27

28
     COMPLAINT - 2                                                  STEPHENS & KLINGE LLP
                                                              601 – 108TH Avenue NE, Suite 1900
                                                                            Bellevue, WA 98004
                                                                                  425-453-6206
                 Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 3 of 13



1                                          PARTIES
2
        4. Plaintiff SkyCorp at all relevant times, is and was a Washington
3
     corporation organized and authorized to do business and doing business in the
4

5    State of Washington.

6       5. Defendant King County is a municipal subdivision of the State of
7
     Washington.
8
                                          STANDING
9

10      6. Plaintiff challenges King County Code Sections 10.08.020 and 10.30.020

11   in this action. On July 24, 2020, Plaintiff was cited with violating these code
12
     sections and assessed a fine. The citation was affirmed by the King County
13
     Hearing Examiner on September 18, 2020.
14

15      7. Plaintiff has standing to bring its claims since it is aggrieved by the

16   enforcement of this ordinance in the issuance of this citation and imposition of
17
     the fine.
18
                                  FACTUAL ALLEGATIONS
19

20      8. SkyCorp is in the business of demolishing buildings and removing

21   construction and demolition debris. As part of its business, it has entered into
22
     contracts to demolish and remove debris from locations within King County.
23
        9. King County Code Section10.08.020 establishes a system of disposal of all
24

25   solid waste either generated, collected or disposed in unincorporated King

26   County or generated or collected, or both, in any other jurisdictions with which a
27

28
     COMPLAINT - 3                                               STEPHENS & KLINGE LLP
                                                           601 – 108TH Avenue NE, Suite 1900
                                                                         Bellevue, WA 98004
                                                                               425-453-6206
             Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 4 of 13



1    solid waste interlocal agreement exists. King County Code Section 10.08.030A
2
     provides:
3
           All generators, handlers and collectors of mixed and nonrecyclable C&D
4
           waste generated within the county's jurisdiction shall deliver, or ensure
5          delivery to, a designated C&D receiving facility specified by the division
           director, except as permitted by subsections C. and E. of this section.
6

7
     C &D waste is construction and demolition debris.
8
        10. SkyCorp is informed and believes that King County has approved only
9

10   four private landfills for depositing construction and demolition debris.

11      11. SkyCorp is informed and believes that because of King County’s approval
12
     of these sites for depositing construction and demolition debris, King County
13
     receives a financial kickback from the owners or operators of these sites based on
14

15   the tonnage of debris deposited that originated from within the territorial limits

16   of King County.
17
        12. SkyCorp has taken construction and demolition debris from sites within
18
     the territorial limits of King County to deposit sites that are not approved by
19

20   King County pursuant to KCC Section 10.08.030A.

21      13. On July 24, 2020, SkyCorp received a citation from King County Division
22
     of Solid Waste for violation of KCC Section 10.08.030 because SkyCorp took
23
     construction and demolition waste from a site within the territorial borders of
24

25   King County to a site in Naches, Washington, which is fully licensed by the State

26   Department of Ecology and Yakima County.
27

28
     COMPLAINT - 4                                               STEPHENS & KLINGE LLP
                                                           601 – 108TH Avenue NE, Suite 1900
                                                                         Bellevue, WA 98004
                                                                               425-453-6206
             Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 5 of 13



1       14. On other occasions, SkyCorp has taken construction and demolition waste
2
     from sites within the territorial borders of King County to sites in Oregon that
3
     are fully licensed or permitted under Oregon law. Because of the increased cost
4

5    in depositing construction and demolition waste at the sites approved by King

6    County, it is less financially burdensome for SkyCorp to transport and deposit
7
     construction and demolition waste in Oregon or any other location in
8
     Washington.
9

10      15. On September 18, 2020, the King County Hearing Examiner affirmed the

11   citation of SkyCorp imposing a $100 fine in the order attached hereto as
12
     Appendix A.
13
                                 FIRST CLAIM FOR RELIEF
14

15      Violation of the dormant Commerce Clause of the United States Constitution

16      16. Plaintiff incorporates herein by reference each and every allegation
17
     contained in the preceding paragraphs of this Complaint as though fully set
18
     forth herein.
19

20      17. The Commerce Clause, Art. I, § 8, clause 3 of the United States

21   Constitution, provides: “The Congress shall have Power . . . To regulate
22
     Commerce with foreign Nations, and among the several States, and with the
23
     Indian Tribes.”
24

25      18. The grant of power to Congress in the Commerce Clause implies that

26   states cannot burden the flow of articles of interstate commerce, which is
27
     sometimes referred to as the negative or dormant Commerce Clause.
28
     COMPLAINT - 5                                               STEPHENS & KLINGE LLP
                                                           601 – 108TH Avenue NE, Suite 1900
                                                                         Bellevue, WA 98004
                                                                               425-453-6206
              Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 6 of 13



1       19. The negative or dormant Commerce Clause does not only restrict states,
2
     but also applies to cities and counties, such as Defendant King County.
3
        20. In applying the King County Code to Plaintiff, the County has acted
4

5    under color of statute, ordinance, regulation and policy of the county. The

6    County’s conduct has deprived Plaintiffs of the rights, privileges, and
7
     immunities secured by the United States Constitution and/or laws of the United
8
     States to which Plaintiff is and was legitimately entitled.
9

10      21. Plaintiff has no adequate remedy at law to prevent or redress the

11   irreparable injuries alleged herein.
12
        22. Unless King County is enjoined and restrained from enforcing or
13
     threatening to enforce King County Code Sections 10.08.020 and 10.30.020.
14

15   Plaintiff will be irreparably injured. Plaintiff will be deprived of rights

16   guaranteed under the United States Constitution, and will continue to suffer
17
     substantial loss.
18
        23. King County is a person for purposes of 42 U.S.C. § 1983.
19

20      24. King County’s actions challenged herein were undertaken under color of

21   state law.
22
        25. The County’s conduct has required Plaintiff to incur attorneys’ fees and
23
     costs of suit to bring this action, and Plaintiff is entitled to attorneys’ fees and
24

25   costs under 42 U.S.C. § 1983 et seq. and 42 U.S.C. § 1988(b).

26

27

28
     COMPLAINT - 6                                                  STEPHENS & KLINGE LLP
                                                              601 – 108TH Avenue NE, Suite 1900
                                                                            Bellevue, WA 98004
                                                                                  425-453-6206
             Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 7 of 13



1                              SECOND CLAIM FOR RELIEF
2
                     Violation of the Due Process Clause of the Fourteenth
3
                                          Amendment
4

5       26. Plaintiff incorporates herein by reference each and every allegation

6    contained in the preceding paragraphs of this Complaint as though fully set
7
     forth herein.
8
        27. The Due Process Clause of the Fourteenth Amendment to the United
9

10   States Constitutions stands as an additional constitutional hurdle to King

11   County Code Sections 10.08.020 and 10.30.020. The Due Process Clause
12
     “provides heightened protection against government interference with certain
13
     fundamental rights and liberty interests,” including the “specific freedoms
14

15   protected by the Bill of Rights” and “those fundamental rights and liberties

16   which are, objectively, ‘deeply rooted in this Nation’s history and tradition,’”
17
     such as property rights. Washington v. Glucksberg, 521 U.S. 702, 720-721
18
     (1997) (quoting Moore V. E. Cleveland, 431 U.S. 494, 502 (1977)). Thus, while
19

20   the “police power” of the government may be broad, it “must be exercised within

21   a limited ambit and is subordinate to constitutional limitations.” Panhandle E.
22
     Pipe Line Co. v. St. Highway Comm’n of Kansas, 294 U.S. 613, 622 (1935).
23
        28. Therefore, “a regulation that fails to serve any legitimate governmental
24

25   objective may be so arbitrary or irrational that it runs afoul of the Due Process

26   Clause.” Lingle v. Chevron USA, 544 U.S. 528 (2005); Rea v. Matteucci, 121 F.3d
27
     483, 485 (9th Cir. 1997) (under Due Process Clause a “federal interest remains
28
     COMPLAINT - 7                                               STEPHENS & KLINGE LLP
                                                           601 – 108TH Avenue NE, Suite 1900
                                                                         Bellevue, WA 98004
                                                                               425-453-6206
                Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 8 of 13



1    in protecting the individual citizen from state action that is wholly arbitrary or
2
     irrational”).
3
        29. King County Code Section 10.30.020 violates Plaintiff’s substantive due
4

5    process rights secured by the Fourteenth Amendment to the U.S. Constitution.

6    Under the Due Process Clause of the Fourteenth Amendment, no State shall
7
     “deprive any person of life, liberty, or property, without due process of law.” The
8
     fundamental liberties protected by this Clause include most of the rights
9

10   enumerated in the Bill of Rights. Duncan v. Louisiana, 391 U.S. 145, 147-149

11   (1968).
12
        30. Plaintiff is the owner of the debris which it seeks to deposit. King County
13
     Code Sections 10.08.020 and 10.30.020 which expressly deprive Plaintiff of its
14

15   rights and liberties in the transportation and disposition of its property in a

16   manner which fails to advance any legitimate interest of King County to the
17
     extent it prohibits disposition of property outside of King County’s jurisdictional
18
     borders.
19

20      31. Plaintiffs were directly and proximately deprived of their property rights

21   absent substantive due process of law, in violation of the Fourteenth
22
     Amendment to the United States Constitution.
23
        32. Plaintiffs have no adequate remedy at law and will suffer continued
24

25   serious and irreparable harm to their constitutional rights unless the Defendant

26   is enjoined from enforcing King County Code Sections 10.08.020 and 10.30.020.
27

28
     COMPLAINT - 8                                                STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
              Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 9 of 13



1       33. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
2
     declaratory relief and injunctive relief invalidating and restraining enforcement
3
     of these sections of the King County Code.
4

5       34. Plaintiffs find it necessary to engage the services of private counsel to

6    vindicate its rights under the law. Plaintiffs are therefore entitled to an award of
7
     attorney’s fees pursuant to 42 U.S.C. § 1988.
8
                                 THIRD CLAIM FOR RELIEF
9

10            Violation of Article XI,
                                   XI, Section 11 of the Washington Constitution

11      35. Plaintiff incorporates herein by reference each and every allegation
12
     contained in the preceding paragraphs of this Complaint as though fully set
13
     forth herein.
14

15      36. The Court has supplemental jurisdiction over this claim pursuant to 28

16   U.S.C. § 1367.
17
        37. Plaintiff seeks declaratory relief under the Uniform Declaratory
18
     Judgments Act, RCW 7.24.010, on the basis that King County Code Section
19

20   10.30.020 violates Article XI, Section 11 of the Washington Constitution.

21      38. Article XI, Section 11 of the Washington Constitution provides: “Any
22
     county, city, town or township may make and enforce within its limits all such
23
     local police, sanitary and other regulations as are not in conflict with general
24

25   laws.”

26      39. An inherent limitation on the County’s exercise of police powers is that
27
     the subject matter must be local and that the regulation must be reasonable and
28
     COMPLAINT - 9                                                STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
               Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 10 of 13



1    not conflict with general laws. Lenci v. City of Seattle, 388 P.2d 926 (1964). By
2
     prohibiting the deposit of waste outside the jurisdictional borders of King County
3
     renders its regulation not local and not reasonably calculated to protect the
4

5    health, safety and welfare of people within King County’s jurisdictional borders.

6       40. King County Code Section 10.30.020 is not a local regulation because it
7
     applies to the deposit of material outside King County’s territorial borders and
8
     King County has enforced that section to the deposit of material outside of its
9

10   limits.

11      41. King County Code Section 10.30.020 is also in conflict with general laws
12
     because RCW 70A.205.195 allows SkyCorp to deposit waste at any facility
13
     approved by the applicable jurisdictional health department, which is the health
14

15   department where the facility is located. King County Code Section 10.30.030 is

16   preempted because it prohibits what state law allows.
17
        42. Article XI, Section 11 also requires that any local regulations be
18
     reasonable. To the extent King County Code Section 10.30.020 prohibits
19

20   SkyCorp from depositing any material outside of King County’s territorial limits,

21   that code section is not reasonable in that it has no relation to the health, safety,
22
     or welfare of inhabitants or property owners within King County.
23
        43. Plaintiff seeks a declaratory judgment of rights and obligations under the
24

25   Washington Uniform Declaratory Judgment Act, Chapter 7.24 RCW and Civil

26   Rule 57 as to the allegations above. An actual dispute exists between Plaintiff
27
     and the County whose interests are genuinely opposing in nature. These
28
     COMPLAINT - 10                                               STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
             Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 11 of 13



1    disputed interests are direct and substantial. A judicial determination can
2
     provide a final and conclusive resolution as to the parties’ rights and
3
     responsibilities.
4

5                               FOURTH CLAIM FOR RELIEF

6        Violation of the Privileges and Immunities Clause of Article I, Section 12 of
7
                                the Washington constitution
8
        44. Plaintiff incorporates herein by reference each and every allegation
9

10   contained in the preceding paragraphs of this Complaint as though fully set

11   forth herein.
12
        45. The Court has supplemental jurisdiction over this claim pursuant to 28
13
     U.S.C. § 1367.
14

15      46. The privileges and immunities clause of article I, section 12 of the

16   Washington State Constitution, provides that “[n]o law shall be passed granting
17
     to any citizen, class of citizens, or corporation other than municipal, privileges or
18
     immunities which upon the same terms shall not equally belong to all citizens,
19

20   or corporations.”

21      47. The right to dispose of one’s property, although subject to local
22
     regulations, is a fundamental right of citizenship as is the right to travel and do
23
     business with any lawfully operating business. King County Code Section
24

25   10.30.020 denies SkyCorp the privilege of disposing of its property at any
26   location of its choice which is allowed under all governing authorities with
27
     jurisdiction over the location. King County Code Section 10.30.020 denies
28
     COMPLAINT - 11                                               STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
               Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 12 of 13



1    SkyCorp the right to choose to do business regarding its property with any
2
     lawful facility of its choice and only allows citizens who choose one of the
3
     County’s approved locations to deposit their property at the location of their
4

5    choice.

6       48. There is no reasonable ground for denying SkyCorp that privilege of
7
     choosing a location outside of King County for the deposit of construction and
8
     demolition waste.
9

10      49. The County’s power to regulate waste has been manipulated to serve

11   private interests at the expense of the common good and is unreasonable.
12
        50. Plaintiff seeks a declaratory judgment of rights and obligations under the
13
     Washington Uniform Declaratory Judgment Act, Chapter 7.24 RCW and Civil
14

15   Rule 57 as to the allegations above. An actual dispute exists between Plaintiff

16   and the County whose interests are genuinely opposing in nature. These
17
     disputed interests are direct and substantial. A judicial determination can
18
     provide a final and conclusive resolution as to the parties’ rights and
19

20   responsibilities.

21                                  REQUESTED RELIEF
22
        WHEREFORE, Plaintiffs request that this Court:
23
        1. Issue a declaratory judgment that the King County Code Section
24

25   10.30.020 is:

26      a. unconstitutional under the dormant Commerce Clause of the United
27
     States Constitution;
28
     COMPLAINT - 12                                               STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
             Case 2:20-cv-01632-JCC Document 1 Filed 11/05/20 Page 13 of 13



1       b. unconstitutional under the Due Process Clause of the Fourteenth
2
     Amendment;
3
        c. not authorized under King County’s police power and is preempted by
4

5    state law;

6       d. unconstitutional under the privileges and immunities clause of Article I,
7
     section 12 of the Washington constitution;
8
        d. and violates Plaintiff’s civil rights under 42 U.S.C. Section 1983, as alleged
9

10   above and entitling Plaintiff to relief under that statute;

11      2. Award Plaintiff its costs and reasonable attorney’s fees incurred in this
12
     action pursuant to 42 U.S.C. § 1988 and other applicable law; and
13
        3. Grant all other such relief to Plaintiffs as the Court may deem proper and
14

15   just.

16      Dated this 5th day of November, 2020
17

18
                                                    /s/ Richard M. Stephens
19
                                                    Richard M. Stephens, WSBA 21776
20
                                                    Stephens & Klinge LLP
21                                                  601 – 108th Avenue NE, Suite 1900
                                                    Bellevue, WA 98004
22
                                                    425-453-6206
23                                                  stephens@sklegal.pro
24

25

26

27

28
     COMPLAINT - 13                                               STEPHENS & KLINGE LLP
                                                            601 – 108TH Avenue NE, Suite 1900
                                                                          Bellevue, WA 98004
                                                                                425-453-6206
